Citation Nr: 0306104	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  99-03 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a higher initial evaluation for residuals of 
fracture of the metacarpal ring and little fingers of the 
right hand, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William W. Berg




INTRODUCTION

The veteran served on active duty from June 1982 to September 
1985.  He also had service in the Air National Guard from 
December 1991 to November 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that granted service connection 
for residuals of fracture of the metacarpal ring and little 
fingers of the right hand and rated the disability as 
noncompensably disabling.  The veteran disagreed with this 
determination and perfected his appeal.  

A rating decision in January 2000 increased the rating to 10 
percent, effective from the date of receipt of the claim in 
August 1998.  When this matter was previously before the 
Board in September 2000, it was remanded to the RO for 
additional development.  Following the requested development, 
the RO in April 2002 continued its denial of a rating in 
excess of 10 percent for the service-connected fracture 
residuals.

After the return of this case to the Board, the criteria for 
rating hand disability were amended.  In correspondence dated 
in February 2003, the Board informed the veteran of the new 
rating criteria and offered him an opportunity to submit 
additional argument and evidence in support of his claim in 
light of those new criteria.  Copies of this correspondence 
were sent to the veteran's representative at the Board and 
the RO.  

In a statement received in March 2003, the veteran reiterated 
previous contentions that his service-connected fracture 
residuals impeded his daily work as an electrician.  A 
similar argument was made by his representative in an 
Informal Hearing Presentation dated in November 2002.  That 
argument is addressed below.  The veteran did not submit any 
additional evidence.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The criteria for evaluating the service-connected right 
hand fracture residuals that became effective on August 26, 
2002, are neither more nor less favorable to the veteran in 
this case.  

3.  Service-connected residuals of fracture of the metacarpal 
ring and little fingers of the right hand are manifested 
primarily by throbbing aching pain, some loss of pinch 
strength in the involved fingers, a bow-like deformity in the 
proximal phalanx of the little finger, and some limitation of 
motion of the distal interphalangeal joints of the involved 
fingers; neither ankylosis or arthritis of the involved 
fingers is shown.  

4.  Neurological impairment as a manifestation of service-
connected residuals of fracture of the metacarpal ring and 
little fingers of the right hand is not shown.  
 
5.  No unusual or exceptional disability factors are shown 
with respect to the service-connected right ring and little 
finger fracture residuals.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for residuals of fracture of the metacarpal ring and 
little fingers of the right hand have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.20, 4.71a, Diagnostic Code 5223 (effective 
prior to Aug. 26, 2002).  

2.  The criteria for an initial evaluation in excess of 10 
percent for residuals of fracture of the metacarpal ring and 
little fingers of the right hand have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.20, and 67 Fed. Reg. 48,784, 48,786 (July 26, 
2002) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5223) (effective Aug. 26, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  See also 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326) 
(2002) (regulations implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at issue.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In December 1998, the RO provided the veteran and 
his representative a statement of the case.  Following the 
development requested in the Board's September 2000 remand, 
the RO issued a supplemental statement of the case in April 
2002.  These documents set forth the legal criteria governing 
the claim before the Board in this case, listed the evidence 
considered by the RO, and offered an analysis of the facts as 
applied to the legal criteria set forth therein, thereby 
informing the veteran of the information and evidence 
necessary to substantiate his claim as the law stood at that 
time.  In correspondence dated in February 2003, the Board 
informed the veteran of the provisions of the VCAA and 
provided him with the regulations implementing the VCAA.  
This correspondence also informed the veteran which evidence, 
if any, he should obtain and which evidence, if any, VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

In addition, the Board in February 2003 provided the veteran 
with the rating criteria for evaluating ankylosis and 
limitation of motion of the hand that became effective on 
August 26, 2002.  See 67 Fed. Reg. 48,784 (July 26, 2002).  
The record as a whole shows that VA has informed the veteran 
of the type of information and evidence necessary to 
substantiate his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  The RO has obtained the 
service medical records and the reports of VA examination and 
treatment pertinent to this appeal and has associated them 
with the record.  Neither the veteran nor his representative 
has identified private care providers or other sources who 
could furnish evidence relevant to the issue before the 
Board.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was accorded VA examinations in April and October 1999, as 
well as VA orthopedic and neurologic examinations in December 
2000.  The Board is of the opinion that further medical 
evaluation is unnecessary because it is highly unlikely to 
render the disability picture any clearer than it is now.  
The record shows that VA has undertaken reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim for the benefit sought.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO and the Board have met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Factual Background

On VA examination in April 1999, the veteran's medical 
records were unavailable for review.  It was reported, 
however, that he was right handed.  He complained of a 
throbbing aching pain in the right hand with any type of hard 
activities.  He mentioned power grip, repetitive work, 
driving, and strenuous work.  He graded the pain 7 on a scale 
of 1 to 10.  This occurred several hours throughout the day.  
He was not employed currently because he was a full-time 
student at a college in Fort Smith.  He said that he took 
over-the-counter medications such as Aleve, Aspirin, and 
Ibuprofen.  He had no history of rheumatoid arthritis or 
gout.  Currently, the veteran indicated that he had a slight 
ache all the time, but the pain became more pronounced with 
increased activities such as power work, repetitions or heavy 
work.  He also had some swelling and stiffness.  

On examination at that time, the veteran's hands were cold.  
He apparently had Raynaud's phenomenon.  He had some 
tenderness over the lateral metacarpals.  There was no 
swelling, redness or heat.  There was a bow-like deformity 
that was palpable in the proximal phalanx of the little 
finger.  However, the fingers were not tender.  His grip 
strength measured 3.5 of 5 in the right hand compared to 5/5 
in the left.  Pinch strength of the fingers to thumbs was 5/5 
in all of the left fingers but 4/5 for the index finger, 4/5 
for the long finger, and 3/5 for the ring and small fingers.  
The veteran had no sensory deficits.  There were no swollen 
joints.  

The veteran was given a light residual functional capacity 
(RFC) as if he were a complete one-armed individual, giving 
him the benefit of the doubt and reflecting impairment due to 
pain.  Under a light RFC, he should be able to occasionally 
lift 20 pounds and frequently lift 10 pounds.  He should only 
occasionally do repetitive and power work with the right 
hand.  The diagnoses were status post multiple fractures of 
the right hand and fingers, and Raynaud's phenomenon.  

On VA examination in October 1999, the claims file was 
reviewed.  The veteran reported that he was employed and that 
he had pain of 7 to 8 on a scale of 1 to 10, with 10 being 
excruciating pain.  This occurred daily and lasted for an 
hour.  He took Naprosyn, 500 milligrams two times a day, 
which helped decreased the pain.  The veteran reported that 
his pain increased with the more grip work and reaching that 
he did.  However, he had no loss of work because of this.  He 
said that he used power grip or electrical drills whenever 
possible but that there were times when he had to use a 
standard screwdriver.  On objective examination, the veteran 
had the ability and dexterity to pick up a wrapped band-aid, 
a pencil top, a nickel, a quarter and a paper clip with 
minimal difficulty.  The temperature of his hands was 
symmetrical, and he had no swelling or joint edema.  He had 
the ability to pull or to flex his two fingers down, but 
pushing his fingers back to extension showed weakness of 2/5.  
X-rays showed a remote fracture at the distal end of the 5th 
metacarpal on the right hand but were otherwise unremarkable.  
The diagnosis was multiple fractures of the right hand and 
fingers.  The RFC assessment was essentially repeated from 
the April 1999 examination.  

In a statement of January 2000, the veteran maintained that 
he did have difficulty with the wrapped band-aid, pencil top, 
nickel, quarter, and paper clip.  He said that he had 
swelling and pain of the right ring finger and little finger.  
Moreover, he said, his grip strength was at 50 percent three-
quarters of the time.  

Following the Board's remand in September 2000, the veteran 
underwent additional VA examinations, when the claims file 
was reviewed.  On VA orthopedic examination in December 2000, 
the veteran had pinch, hook and grasp strength of the right 
hand.  The examiner could not detect any decrease in the 
strength of the right hand compared with the left hand.  To 
resistance, he had adduction of the fingers.  Palpation of 
the long axis of the little finger metacarpal revealed a 
slight dorsal bowing in the distal third.  X-rays revealed a 
slight deformity of the neck of the fifth metacarpal, which 
was healed.  There was mild angulation, with the apex 
"dorsalward".  The impression was fracture of the 
metacarpal neck of the 5th finger of the right hand, with 
slight dorsal angulation, healed.  VA x-rays of the right 
hand in December 2000 were interpreted by the radiologist as 
pertinently showing an incidental finding of a slight 
deformity of the neck of the 5th metacarpal, which could be 
from an old healed fracture.  

On VA neurologic examination in December 2000, it was 
reported that the veteran was employed as a machinist and 
electrician.  The veteran reported that he got into a 
fistfight in 1983 and fractured the 4th and 5th metacarpals of 
his right hand.  His upper extremity was casted, but he did 
not require any pins to fix the fractures.  He reported that 
he had had pain in his right hand ever since the injury.  He 
described the pain as a deep aching pain "over the dorsum in 
the palmar surface of the base" of the 4th and 5th digits.  
This occurred primarily with physical activity.  He developed 
this deep aching pain when he used hand tools for 10 to 15 
minutes.  He said that he took Naprosyn daily for the pain.  
However, objective neurologic examination was essentially 
unremarkable.  His impression was chronic pain of the right 
hand.  He was of the opinion that the pain was secondary to 
remote trauma of the hand and that the veteran did not 
describe neuropathic pain.  There was no objective clinical 
evidence of any neurological disorder associated with the 
hand trauma.  

The neurologic examiner noted that the veteran stated he had 
never been diagnosed with Raynaud's phenomenon before the 
diagnosis of that disorder on examination in 1999.  He did 
not describe cold intolerance of the upper extremities, and 
he did not describe any changes associated with exposure of 
his hands to cold.  He was not a smoker and did not have any 
connective tissue disorders.  The examiner was of the opinion 
that he did not have Raynaud's phenomenon.  

Analysis

The record shows that the veteran's original claim for VA 
compensation benefits was received in August 1998.  A rating 
decision dated in October 1998 granted service connection for 
residuals of fracture of the metacarpal ring and little 
fingers of the right hand and rated the disability 
noncompensably disabling, effective from August 1998.  The 
veteran disagreed with the evaluation assigned, and this 
appeal ensued.  In January 2000, following further VA 
examination, the RO granted a 10 percent rating for the 
service-connected disability, which was also made effective 
from August 1998.  

The veteran's claim for a higher evaluation for residuals of 
fracture of the metacarpal ring and little fingers of the 
right hand is an original claim that was placed in appellate 
status by his disagreement with the initial rating award.  In 
these circumstances, the rule in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) ("Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance"), is not applicable to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Rather, at the 
time of an initial rating, separate ratings may be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  Nor will 
ratings assigned to organic diseases and injuries be assigned 
by analogy to conditions of functional origin.  38 C.F.R. 
§ 4.20.  

The RO rated the service-connected disability by analogy to 
ankylosis of the ring and little fingers under Diagnostic 
Code 5223.  Prior to August 26, 2002, favorable ankylosis of 
the ring and little fingers of either hand warranted a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5223 
(effective prior to August 26, 2002).  Ankylosis was 
considered to be favorable when the ankylosis permitted 
flexion of the tips of the fingers to within 2 inches (5.1 
centimeters) of the median transverse fold of the palm.  Id., 
Note (a).  A 20 percent evaluation was warranted where 
ankylosis of the ring and little fingers was unfavorable.  
38 C.F.R. § 4.71a, Diagnostic Code 5219 (effective prior to 
August 26, 2002).  Ankylosis was unfavorable when the 
ankylosis prevented flexion of the tips of the fingers to 
within 2 inches (5.1 centimeters) of the median transverse 
fold of the palm.  Id., Note (b).  

Although the actual rating for favorable or unfavorable 
ankylosis of the ring and little fingers of either hand did 
not change with the amendment to rating schedule that became 
effective on August 26, 2002, see 67 Fed. Reg. 48,784, 48,786 
(July 26, 2002) (to be codified at 38 C.F.R. § 4.71a, 
diagnostic codes 5219, 5223), the definition of ankylosis and 
the criteria by which finger impairment is evaluated have 
been elaborated.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991) (where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so).  

Thus, as pertinent to this appeal, the following criteria 
apply:  

(1) For the index, long, ring, and little 
fingers (digits II, III, IV, and V), zero 
degrees of flexion represents the fingers 
fully extended, making a straight line 
with the rest of the hand.  The position 
of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal 
interphalangeal joints flexed to 30 
degrees, and the thumb (digit I) abducted 
and rotated so that the thumb pad faces 
the finger pads.  Only joints in these 
positions are considered to be in 
favorable position.  For digits II 
through V, the metacarpophalangeal joint 
has a range of zero to 90 degrees of 
flexion, the proximal interphalangeal 
joint has a range of zero to 100 degrees 
of flexion, and the distal (terminal) 
interphalangeal joint has a range of zero 
to 70 or 80 degrees of flexion.  

(2) When two or more digits of the same 
hand are affected by any combination of 
amputation, ankylosis, or limitation of 
motion that is not otherwise specified in 
the rating schedule, the evaluation level 
assigned will be that which best 
represents the overall disability (i.e., 
amputation, unfavorable or favorable 
ankylosis, or limitation of motion), 
assigning the higher level of evaluation 
when the level of disability is equally 
balanced between one level and the next 
higher level.  

(3) Evaluation of ankylosis of the index, 
long, ring, and little fingers:  

(i) If both the metacarpophalangeal 
and proximal interphalangeal joints 
of a digit are ankylosed, and either 
is in extension or full flexion, or 
there is rotation or angulation of a 
bone, evaluate as amputation without 
metacarpal resection, at proximal 
interphalangeal joint or proximal 
thereto.

(ii) If both the metacarpophalangeal 
and proximal interphalangeal joints 
of a digit are ankylosed, evaluate 
as unfavorable ankylosis, even if 
each joint is individually fixed in 
a favorable position.  

(iii) If only the 
metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, 
and there is a gap of more than two 
inches (5.1 cm.) between the 
fingertip(s) and the proximal 
transverse crease of the palm, with 
the finger(s) flexed to the extent 
possible, evaluate as unfavorable 
ankylosis.  

(iv) If only the metacarpophalangeal 
or proximal interphalangeal joint is 
ankylosed, and there is a gap of two 
inches (5.1 cm.) or less between the 
fingertip(s) and the proximal 
transverse crease of the palm, with 
the finger(s) flexed to the extent 
possible, evaluate as favorable 
ankylosis.  

67 Fed. Reg. 48,784, 48,785-86 (July 26, 2002) (to be 
codified at 38 C.F.R. § 4.71a, Notes before Diagnostic Code 
5216).  

The record shows that the veteran has disability of the right 
ring and little fingers manifested primarily by throbbing 
aching pain, some loss of pinch strength in the involved 
fingers, a bow-like deformity in the proximal phalanx of the 
little finger, and some limitation of motion of the proximal 
and distal interphalangeal joints of the involved fingers.  
However, ankylosis of the fingers has not been demonstrated, 
and neither arthritis nor neurological impairment of the 
involved fingers has been shown.  On VA examination in April 
1999, the veteran was able to approximate the tips of his 
fingers to the median transverse fold of the palm.  On VA 
examination in October 1999, he had flexion of the right ring 
and little fingers to 30 degrees at the proximal 
interphalangeal joint.  

The veteran has consistently maintained that his service-
connected fracture residuals have resulted in severe 
functional impairment of his right hand.  Thus, the RO rated 
the service-connected disability by analogy to favorable 
ankylosis of the involved fingers and assigned a 10 percent 
rating in order to coordinate the rating with the functional 
impairment shown.  See 38 C.F.R. § 4.21 (2002).  This was the 
maximum schedular rating available for favorable ankylosis of 
ring and little fingers, whether evaluated under the old or 
the new rating criteria.  

On VA orthopedic examination in December 2000, no ankylosis 
of the involved fingers was present.  The examiner stated 
that he was unable to find evidence of traumatic arthritis.  
The metacarpophalangeal articulations showed 90 degrees of 
flexion, as did the (proximal) interphalangeal articulations.  
The distal interphalangeal articulations flexed to 45 degrees 
and extended to zero degrees.  Under the new rating criteria, 
these ranges of motion reflect only slight limitation of 
motion of the proximal interphalangeal articulations and 
moderate limitation of motion of the distal interphalangeal 
articulations.  Under the rating criteria that became 
effective on August 26, 2002, however, any limitation of 
motion of the ring or little finger yields only a 
noncompensable evaluation.  See 67 Fed. Reg. 48,784, 48,787 
(July 26, 2002) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5230).  Where, as here, there is limitation 
of motion of two or more digits, each digit is separately 
evaluated and the evaluations are combined.  See 67 Fed. Reg. 
48,784, 48,786 (July 26, 2002) (to be codified at 38 C.F.R. § 
4.71a, Note (5) before Diagnostic Code 5216).  As the 
demonstrated limitation of motion affects the ring and little 
fingers, a noncompensable evaluation still results under the 
new rating criteria.  (There was no specific diagnostic code 
for the evaluation of limitation of motion of individual 
fingers prior to the effective date of the new rating 
criteria.)     

The orthopedic examiner was unable to quantify the veteran's 
degree of pain from his service-connected disability.  The 
veteran's history related weakened movement against various 
resistance factors, such as screwdrivers or operating a hose 
or pliers and described painful episodes when this was done.  
He referred pain to the hand rather than the fingers.  
Although the veteran described flare-ups of pain, the 
examiner said that he was unable to evaluate the loss of 
functional ability that the veteran experienced during flare-
ups.  In effect, the examiner indicated that he was unable to 
determine whether the factors considered in DeLuca v. Brown, 
8 Vet. App. 202 (1995), had any effect on the overall 
functional impairment of the right hand.  See 38 C.F.R. §§ 
4.40, 4.45 (2002).  However, where a noncompensable 
evaluation is the only rating available for limitation of 
motion of the involved fingers, a higher rating would be 
available only where the DeLuca factors were found to be so 
severe as to amount to ankylosis of the involved fingers.  In 
order to warrant an evaluation higher than the 10 percent 
assigned in this case - whether considered under the old or 
new criteria - the ankylosis of the ring and little fingers 
must be shown to be unfavorable.  The evidence of record 
simply does not show that the service-connected right hand 
disability equals or more nearly approximates the criteria 
for unfavorable ankylosis of the involved fingers.  See 
38 C.F.R. § 4.7 (2002).  

The Board finds that the service-connected residuals of 
fracture of the metacarpal ring and little fingers of the 
right hand are properly evaluated as favorable ankylosis of 
the ring and little fingers.  It follows that whether 
evaluated under the old rating criteria or the new, an 
initial evaluation in excess of 10 percent is not warranted.  
The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  See 38 U.S.C.A. § 5107(b).  

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The provisions of the cited regulation were 
provided to the veteran and his representative in the 
statement of the case issued in December 1998.  However, the 
record does not reflect such an exceptional or unusual 
disability picture, with related factors including frequent 
hospitalizations or marked interference with employment, as 
to render impractical the application of the regular 
schedular standards and warrant an extraschedular rating.  

The veteran claimed in a statement received in March 2003 
that he was limited in the amount of time that he could work 
with his right hand because, as an electrician, he had to 
work with his hands all day long.  As indicated above, this 
contention was consistent with his prior contentions.  
However, the evidence of record does not show that the right 
hand fracture residuals result in marked interference with 
employment.  That there is some interference with employment 
is conceded, but that is insufficient for extraschedular 
consideration because it is already contemplated in the 
evaluation assigned.  

The orthopedic examiner remarked in December 2000 that he was 
unable to establish a clear-cut nature and extent of 
impairment that could be accounted for on the basis of the 
veteran's service-connected injury.  The examiner stated that 
the veteran's type of fracture, which involved the metacarpal 
on the ulnar border of the hand, ordinarily did not produce a 
severe injury unless an extreme amount of dorsal bowing 
occurred.  Although the veteran said that Naprosyn had not 
been extremely effective, the examiner was unable to find any 
marked degree of functional limitation on examination.  
Indeed, the examiner noted that on fist making, the veteran's 
fingertips contacted the right palm at the proper place and 
also noted that there was no intrinsic atrophy.  To 
inspection, the examiner said, the profile of the metacarpal 
heads in a fist position showed no disturbance compared to 
the opposite side.  

The rating schedule is designed to compensate for average 
impairments of earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (2002) (emphasis added).  
The adverse occupational impact of the service-connected 
residuals of fracture of the metacarpal ring and little 
fingers of the right hand is contemplated in the current 10 
percent rating.  Based on these considerations, the Board 
finds that the RO did not err in not referring this claim to 
the Director of the VA Compensation and Pension Service for 
an initial determination.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996).  


ORDER

An initial evaluation in excess of 10 percent for residuals 
of fracture of the metacarpal ring and little fingers of the 
right hand is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

